FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 LOS COYOTES BAND OF                            No. 11-57222
 CAHUILLA & CUPEÑO
 INDIANS,                                         D.C. No.
          Plaintiff-Appellee,                  3:10-cv-01448-
                                                  AJB-NLS
                  v.

 SALLY JEWELL*, Secretary of                      OPINION
 the Interior; DONALD
 LAVERDURE, Acting Assistant
 Secretary of the Bureau of
 Indian Affairs; DARREN A.
 CRUZAN, Deputy Director of
 the Office of Justice Legal
 Services; SELANHONGVA
 MCDONALD, Special Agent in
 Charge, District III,
        Defendants-Appellants.


        Appeal from the United States District Court*
           for the Southern District of California
        Anthony J. Battaglia, District Judge, Presiding

                   Argued and Submitted
              May 6, 2013—Pasadena, California

  *
    Sally Jewell, Donald Laverdure, and Darren A. Cruzan are substituted
for their predecessors pursuant to Fed. R. App. P. 43(c)(2).
2       LOS COYOTES BAND OF CAHULLA & CUPEÑO
                  INDIANS V. JEWELL

                     Filed September 4, 2013

    Before: John T. Noonan, Kim McLane Wardlaw, and
              Mary H. Murguia, Circuit Judges.

                    Opinion by Judge Murguia


                           SUMMARY**


          Bureau of Indian Affairs / Tribal Affairs

    The panel reversed the district court’s summary judgment
in favor of the Los Coyotes Band of Cahuilla and Cupeño
Indians, and the court’s finding that the U.S. Secretary of the
Interior violated the Indian Self-Determination and Education
Assistance Act, the Administrative Procedure Act, and the
Fifth Amendment’s guarantee of equal protection when the
Secretary declined to enter into a self-determination contract
with the Tribe to fund law enforcement on the Los Coyotes
Reservation.

    The panel held that the Secretary properly rejected the
Tribe’s contract request. The panel also held that the Tribe’s
reliance on the Indian Self Determination and Education
Assistance Act was misplaced because the Act allows the
Tribe to take control of existing programs and obtain funds
that the Bureau of Indian Affairs (“BIA”) would otherwise
spend on those programs, but here there was no existing BIA

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                  3
                 INDIANS V. JEWELL

program, and therefore nothing to transfer to the Tribe. The
panel further held that the Administrative Procedure Act did
not authorize the court to review the BIA’s allocation of law
enforcement funding in Indian Country. Finally, the panel
held that the BIA’s funding policy did not violate the Fifth
Amendment’s equal protection guarantee.


                         COUNSEL

Stuart F. Delery, Acting Assistant Attorney General, Laura E.
Duffy, United States Attorney, Barbara C. Biddle, and John
S. Koppel (argued), Attorneys, Appellate Staff Civil Division,
Department of Justice, Washington D.C., for Defendants-
Appellants.

Dorothy Alther (argued), California Indian Legal Services,
Escondido, California, for Plaintiff-Appellee.


                         OPINION

MURGUIA, Circuit Judge:

                              I.

    The Secretary of the Interior appeals the district court’s
decision granting summary judgment in favor of the Los
Coyotes Band of Cahuilla and Cupeño Indians (the “Tribe”).
The district court found that the Secretary violated the Indian
Self Determination and Education Assistance Act (“ISDA”),
the Administrative Procedure Act (“APA”), and the Fifth
Amendment’s guarantee of equal protection when the
4            LOS COYOTES BAND OF CAHULLA & CUPEÑO
                       INDIANS V. JEWELL

Secretary declined to enter into a self-determination contract
with the Tribe to fund law enforcement on the Los Coyotes
Reservation.

    We conclude that the Secretary properly rejected the
Tribe’s contract request. The Tribe’s reliance on the ISDA is
misplaced. The ISDA allows the Tribe to take control of
existing programs and obtain the funds that the Bureau of
Indian Affairs (“BIA”) would otherwise have spent on those
programs. Where there is no existing BIA program, there is
nothing that the BIA would have spent on the program, and
therefore nothing to transfer to the Tribe. That there is no
existing BIA law enforcement program on the Los Coyotes
Reservation is a result of the agency’s decision to allocate
resources elsewhere. The allocation of those resources is an
exercise of agency discretion. As such, while we may engage
in a very limited review to determine if the agency’s actions
complied with constitutional protections such as equal
protection, we may not otherwise review the merits of the
agency’s decision. For these reasons, we reverse.

                                          A.

   It is hard to dispute that Indian Country may be one of the
most dangerous places in the United States.1 Statistics tell

    1
        “Indian Country” is defined as:

             (a) all land within the limits of any Indian reservation
             under the jurisdiction of the United States Government,
             notwithstanding the issuance of any patent, and,
             including rights-of-way running through the
             reservation, (b) all dependent Indian communities
             within the borders of the United States whether within
         LOS COYOTES BAND OF CAHULLA & CUPEÑO                            5
                   INDIANS V. JEWELL

only part of the story, and they are saddening: American
Indians are victims of violent crime at a rate twice the
national average. Steven W. Perry, American Indians and
Crime: A BJS Statistical Profile, 1992–2002 iv (2004).2 The
Department of Justice estimates that American Indians
experience rates of violent crime higher than most racial and
ethnic groups.       U.S. Gov’t Accountability Office,
GAO–11–252 4 (2011) (hereinafter “GAO Study”)

    Violence against women is particularly prevalent; in some
American Indian communities women are murdered at a rate
10 times the national average. GAO Study at 4–5. Thirty-
four percent of American Indian women will be raped during
their lifetime, compared to less than one in five women
nationwide. Amnesty Int’l, Maze of Injustice: The Failure to
Protect Indigenous Women from Sexual Violence in the
USA 2 (2006). Not only is this number disheartening, it is an
underestimate because the actual rate of sexual violence
against American Indian women must be even higher as
sexual violence is universally underreported. Id. at 4. The


         the original or subsequently acquired territory thereof,
         and whether within or without the limits of a state, and
         (c) all Indian allotments, the Indian titles to which have
         not been extinguished, including rights-of-way running
         through the same.

18 U.S.C. § 1151.
 2
   That this study is nearly a decade old highlights another problem: there
is no consistent and reliable data on crime in Indian Country. U.S. Dep’t
of Justice Office of Justice Programs, Compendium of Tribal Crime Data,
7 (2011). As a result of recent legislation, the Department of Justice is
working with state and tribal governments to create a new comprehensive
data collection program in Indian Country. Id. at 9.
6      LOS COYOTES BAND OF CAHULLA & CUPEÑO
                 INDIANS V. JEWELL

underreporting problem may be much worse in American
Indian communities because of chronically underfunded and
ineffective law enforcement and distrust of authority. Id.
The total number (not per-capita) of rapes on the Navajo
reservation in 2009 was 10 percent higher than in
Detroit—which has a population about four times the size.
Timothy Williams, Washington Steps Back From Policing
Indian Lands, Even as Crime Rises, N.Y. Times, Nov. 12,
2012, at A13.

    Not only is sexual violence against American Indian
women more common, it is more violent; American Indian
women are much more likely than other women to suffer
physical injury as a result of sexual violence. Amnesty Int’l,
supra, at 5. Unfortunately, these victims confront health
services that receive a fraction of the funding provided for
similar services in other communities and that are ill-
equipped to effectively treat victims of sexual violence. Id.
at 76.

    In addition, international drug traffickers exploit the
complicated jurisdictional rules and prosecutorial indifference
to establish drug distribution operations in Indian Country,
often with devastating results for the community. GAO
Study, supra, at 15. This, in turn, causes even more crime.
Sarah Kershaw, Through Indian Lands, Drugs’ Shadowy
Trail, N.Y. Times, Feb. 19, 2006, at 1; Examining Drug
Smuggling And Gang Activity In Indian Country: Hearing
Before S. Comm. on Indian Affairs, 111th Cong. 9–12 (2009)
(statement of Ivan D. Posey, Chairman Eastern Shoshone
Tribe).
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                   7
                 INDIANS V. JEWELL

     The problem appears to be getting worse. Over the past
decade, violent crime has decreased 13 percent nationally, but
it has skyrocketed in Indian Country. Williams, supra. Over
the past decade, homicides have increased 41 percent and
rapes have increased 55 percent in Indian Country. Id. Gang
violence is on the rise in much of Indian Country, creating a
new source of crime. Erik Eckholm, Gang Violence Grows
on an Indian Reservation, N.Y. Times, Dec. 14, 2009, at A14;
Examining the Increase of Gang Activity in Indian Country:
Hearing Before the S. Comm. on Indian Affairs, 111th Cong.
50–53 (2009) (statement of Carmen Smith, Chief of Police
Warm Springs Tribal Police Department); Id. at 46–50
(statement of Sampson Cowboy, Executive Director of
Navajo Nation Division of Public Safety).

                              B.

    There is no single cause of the high level of crime in
Indian Country, but two factors relevant to this appeal
contribute to the problem: the jurisdictional lines between
tribal, state, and federal agencies are confusing and unhelpful,
and funding for law enforcement is inadequate. See 1–9 Felix
S. Cohen, Cohen’s Handbook of Federal Indian Law § 9.01
(5th Ed. 2012); Williams, supra.

    Indian tribes’ unique status as domestic dependent nations
results in a complex jurisdictional scheme that hampers law
enforcement in Indian Country. Cohen, supra, § 9.01
(“Unfortunately, the intricate web of laws governing criminal
jurisdiction in Indian country can hinder law enforcement
efforts.” (citation omitted)). A brief overview of the
jurisdictional maze is necessary to understand this dispute.
As a general rule, Indian tribes are sovereign nations with the
8      LOS COYOTES BAND OF CAHULLA & CUPEÑO
                 INDIANS V. JEWELL

authority to prosecute Indians who commit crimes within
tribal jurisdiction. Cohen, supra, § 9.04 . Tribes generally
lack jurisdiction to prosecute non-Indians. Id. (citing
Oliphant v. Suquamish Indian Tribe, 435 U.S. 191 (1978)).

    Pursuant to numerous statutes, the federal government
exercises jurisdiction in Indian Country. Cohen, supra,
§ 9.02. The Indian Country Crimes Act makes the general
laws of the United States applicable to Indian Country, but
the act only applies if either the victim or defendant—but not
both—is an Indian. 18 U.S.C. § 1152; see also Cohen, supra,
§ 9.02. The Major Crimes Act creates federal jurisdiction to
prosecute certain enumerated crimes committed by Indians
within Indian Country, no matter the victim’s status.
18 U.S.C. § 1153.

    States generally lack jurisdiction over Indian Country.
Cohen, supra, § 9.03. This rule is subject to some exceptions,
the most important being a federal statute known as Public
Law 280. Id. Public Law 280 explicitly grants six states,
including California, authority to enforce criminal laws in
Indian Country. 18 U.S.C. § 1162(a); Cohen, supra, § 6.04.
This complex jurisdictional scheme can interfere with
effective law enforcement because confusion over which
agency has jurisdiction often results in an incomplete
investigation or no investigation at all. Amnesty Int’l, supra,
at 8; Cohen, supra, § 9.01; GAO Study, supra, at 13–19
(observing that jurisdictional overlap impedes ability of tribal
courts to prosecute crime).

   The second problem is a lack of resources. See Williams,
supra. Federal funding for law enforcement in Indian
Country is well below the funding level for jurisdictions with
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                    9
                 INDIANS V. JEWELL

similar populations, despite the fact that Indian Country spans
millions of acres. Id.; Troy A. Eid & Carrie Covington
Doyle, Separate but Unequal: The Federal Criminal Justice
System in Indian Country, 81 U. Colo. L. Rev. 1067, 1108
(2010) (“The systematic resource gap seriously undercuts the
federal government’s fundamental criminal justice
responsibilities in Indian country and widens when viewed
within the broader context of the comparatively limited
federal institutions based off-reservation, including federal
enforcement, prosecutors, courts, and prisons.”). There are
fewer than 3,000 tribal and BIA law enforcement officers to
patrol over 56 million acres of Indian Country. GAO Study
at 5. Recent budget cuts have reportedly exacerbated the
problem and have disproportionately reduced federal funding
of law enforcement in Indian Country. The President’s
Fiscal Year 2013 Budget For Native Programs: Hearing
before the S. Comm. on Indian Affairs, 112th Cong. 1, 2012;
Annie Lowery, Pain on the Reservation, N.Y. Times July 12,
2013, at B1 (“[N]owhere has the sting [of budget cuts] been
felt more severely than on American Indian reservations.”).

    The record in this case demonstrates that the BIA must
prioritize how its limited law enforcement budget is spent.
There are over 550 federally recognized tribes, 77 Fed. Reg.
47868–01, and the BIA provides funding for over 200 law
enforcement programs. Darren Cruzan, the Deputy Bureau
Director of the Office of Justice Services (“OJS”), provided
the district court with a declaration explaining how OJS
allocates law enforcement funds. OJS considers seven
factors: “(1) reported crime rates; (2) staffing-level shortages;
(3) size of land base; [(4)] drug/gang activity; [(5)] detention
facility shortages; [(6)] recorded calls for services resulting
in a reportable incident; and [(7)] operating expenses for new
10     LOS COYOTES BAND OF CAHULLA & CUPEÑO
                 INDIANS V. JEWELL

Department of Justice funded detention facilities.” In
addition to considering those factors, OJS “must focus its
limited dollars to provide direct law enforcement services to
tribes in [non-Public Law 280] states because state law
enforcement is not available for Indian tribes in those states.”
Therefore, in non-Public Law 280 states, without federal
funding, no law enforcement officer would be available to
respond to major crimes in Indian Country.

    OJS “generally does not allocate funds for direct law
enforcement services to tribes in Public Law 280 states [like
California] because the states have ceded partial jurisdiction
over the tribes.” In these states, local or state law
enforcement officers have jurisdiction in Indian Country and
federal funding is not essential to ensuring some law
enforcement presence.

    Cruzan did explain that “a number of tribes [in Public
Law 280 states] have obtained federal funds for law
enforcement services for various reasons.” These reasons are
based on unique circumstances relating to certain tribes. For
example, the territory of the Fort Mojave Tribe spans the
border of California and Arizona. Because Arizona is a non-
Public Law 280 state, the BIA funds law enforcement for the
Tribe to ensure that the Arizona portion of the reservation
receives law enforcement. In another case, the Hoopa Valley
Indian Tribe received BIA law enforcement funding despite
being in California because of “violent criminal acts related
to a dispute over fishing rights.” Additionally, some tribes
have entered into Self-Governance Compacts and have
         LOS COYOTES BAND OF CAHULLA & CUPEÑO                           11
                   INDIANS V. JEWELL

allocated a portion of their budget to law enforcement.3 As
a result of these circumstances a small number of tribes in
Public Law 280 states receive some federal law enforcement
funding.4

    Public Law 280 has been criticized as an unfunded
mandate, by which the federal government abdicated its role
in policing Indian Country and transferred that obligation to
the states without providing the resources necessary to
discharge it. Carole Goldberg & Duane Champagne, Is
Public Law 280 Fit for the Twenty-First Century? Some Data
at Last, 38 Conn. L. Rev. 697, 704 (2006). State
governments, including California, appear to have done no
better than the federal government in funding law
enforcement in Public Law 280 jurisdictions and, as a result,
American Indians in Public Law 280 states consistently report


     3
        Self-Governance Compacts were created by the Tribal Self-
Governance Act and allow tribes to negotiate a single funding agreement
that gives the tribes broad discretion to administer a variety of programs.
Cohen, supra, § 22.02 (citing 25 U.S.C. §§ 458aa–458aaa-18.). The
Compacts give the tribes a block of funding that they can allocate as they
see fit, thus allowing tribes in Public Law-280 states to allocate a portion
of their funds to law enforcement, even if the BIA would not have
otherwise funded law enforcement on the reservation. Id. There is no
evidence that the Los Coyotes Tribe has applied for a Self-Governance
Compact.
 4
    The parties dispute whether the BIA has an “unwritten policy” not to
fund law enforcement in Public Law 280 states. The dispute is semantic,
however, because there is no disagreement about how the OJS currently
allocates funds: most of the funds go to non-Public Law 280 states, but
there are exceptions in the unique circumstances discussed. Whether this
funding priority is described as an “unwritten policy” does not change the
outcome of this case.
12       LOS COYOTES BAND OF CAHULLA & CUPEÑO
                   INDIANS V. JEWELL

that state law enforcement is unavailable or slow to respond.
Id. at 711–14. The record in this case confirms these
findings. According to the Tribe, the Los Coyotes
Reservation “has previously been the site of murders, theft,
shooting narcotics[,] and other violent and non[-]violent
crimes.” The Reservation comprises about 40,000 acres of
secluded and hilly land that is patrolled by a single full-time
tribal law enforcement officer who is often asked to pay for
training and equipment out of his own pocket. Moreover, the
inability of the County Sheriff’s office to pay overtime limits
its officers’ ability to respond and investigate crimes on the
reservation.5 Tribal members report that they often wait up
to two hours for a sheriff’s officer to respond to a call.

    Recognizing the problem of crime in Indian Country,
Congress passed the Tribal Law and Order Act of 2010.
Pub. L. No. 111-211, 124 Stat. 2261 (Jul. 29, 2010) (codified
as amended in various sections of 18 U.S.C., 21 U.S.C.,
25 U.S.C., 28 U.S.C., and 42 U.S.C.). The Act generally
sought to improve cooperation between federal law
enforcement and tribes. Gideon M. Hart, A Crisis in Indian
Country: An Analysis of the Tribal Law and Order Act of
2010, 23 Regent U. L. Rev. 139, 169 (2011). For example,
the Tribal Law and Order Act created the BIA’s Office of
Justice Services. 25 U.S.C. § 2802(b). Additionally, the Act
gives tribes in Public Law 280 states the option of requesting
that the Attorney General accept concurrent jurisdiction over
law enforcement in their territory. 18 U.S.C. § 1162(d). For
example, the Department of Justice recently granted the


 5
    The State of California and the County of San Diego are not parties to
this litigation and we appreciate the fact that they too face severe fiscal
constraints.
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                13
                 INDIANS V. JEWELL

request of the White Earth Nation to accept concurrent
jurisdiction over the White Earth Reservation located in
Minnesota, a Public Law 280 state. United States to Accept
Concurrent Jurisdiction Over White Earth Reservation in
Minnesota, Dep’t of Justice, (March 15, 2013)
http://www.justice.gov/opa/pr/2013/March/13-opa-315.html.

    Nonetheless, the Act falls short of resolving many of the
problems that result in high crime in Indian Country. See
Hart, supra, at 176–84; Tribal Law and Order, N.Y. Times,
Aug. 2, 2010, at A16. In particular, the Act reportedly fails
to confront the shortage of resources that prevents effective
law enforcement in Indian Country. Lawlessness on Indian
Land, N.Y. Times, Nov. 22, 2012, at A34; Timothy Williams,
Higher Crime, Fewer Charges on Indian Land, N.Y. Times,
Feb. 20, 2012, at A14; Jasmine Owens, “Historic” in a Bad
Way: How the Tribal Law and Order Act Continues the
American Tradition of Providing Inadequate Protection to
American Indian and Alaska Native Rape Victims, 102 J.
Crim. L. & Criminology, 497, 519 (2012).

                             C.

    The Indian Self Determination and Education Assistance
Act (“ISDA”), 25 U.S.C. §§ 450, et seq., was designed to
reduce the “Federal domination of Indian service programs.”
25 U.S.C. § 450; see also Salazar v. Ramah Navajo Chapter,
132 S. Ct. 2181, 2186–87 (2012) (describing the purpose of
the ISDA). To achieve that goal, the statute created a system
by which tribes could take over the administration of
programs operated by the BIA. Under this system, a tribe
that is receiving a particular service from the BIA may submit
a contract proposal to the BIA to take over the program and
14     LOS COYOTES BAND OF CAHULLA & CUPEÑO
                 INDIANS V. JEWELL

operate it as a contractor and receive the money that the BIA
would have otherwise spent on the program. If certain
conditions are met, the Secretary of the Interior must approve
the contract request. 25 U.S.C. § 450f(a)(1). These contracts
are known as 638 contracts, after the Public Law that created
them. Cohen, supra, § 22.02 (citing Pub L. No. 93-638, 88
Stat. 2203 (1975)). The ISDA covers a range of services and
the BIA has entered into over one hundred 638 contracts with
tribes relating to law enforcement.

    The ISDA directs the Secretary to “approve the proposal
and award the contract” unless the Secretary makes a
“specific finding that clearly demonstrates” that there is a
statutory basis to reject the contract. 25 U.S.C. § 450f(a)(2).
The statutory basis for rejection relevant to this case is
§ 450f(a)(2)(D), which allows the Secretary to reject a
contract application if “the amount of funds proposed under
the contract is in excess of the applicable funding level for the
contract.” 25 U.S.C. § 450f(a)(2)(D). The “applicable
funding level” is the amount that the BIA would have spent
on the program if it did not enter the contract with the tribe.
25 U.S.C. § 450j-1(a). Therefore, § 450f(a)(2)(D) limits the
amount of money that a tribe may obtain under a 638 contract
to the amount that the BIA is currently spending on the
program in existence for which the tribe seeks to obtain a
contract to operate.

    If the contract application is denied, the Secretary must
allow the tribe to appeal the decision. 25 U.S.C. § 450f(b)(3).
Tribes may elect to forgo the administrative appeal and
“initiate an action in a Federal district court.” Id. To that
end, the ISDA grants district courts broad jurisdiction to
enforce the provisions of the Act. 25 U.S.C. § 450m-1(a).
        LOS COYOTES BAND OF CAHULLA & CUPEÑO                         15
                  INDIANS V. JEWELL

                                   D.

    The Los Coyotes Band of Cahuilla and Cupeño Indians is
a federally recognized tribe located on the Los Coyotes
Indian Reservation in a “very secluded rural area of San
Diego County.” The Reservation was established in the early
1900’s. As early as 1934, the Tribe requested that the BIA
appoint a law enforcement officer to the reservation, but the
request was denied because funds were not available. With
the passage of Public Law 280, California obtained criminal
jurisdiction over the Reservation, and the Tribe is entitled to
the same law enforcement services as any other community
in the county. According to the Tribe, the promise of Public
Law 280 has been largely empty, and the sheriff’s response
to complaints of criminal activity on the reservation is slow
or non-existent.

    In 2004, the Tribe received a grant under the Department
of Justice’s Community Oriented Policing Services (“COPS”)
program to fund a part-time police officer, which “had a
slight effect in deterring crime.”6 The grant has expired, but
the Tribe is able to continue employing the officer on a
limited basis without federal funds. The officer received a
Special Law Enforcement Commission (“SLEC”) from the
BIA, which delegates the BIA’s authority to enforce federal
criminal law in Indian Country to tribal police officers. See

 6
     The COPS grant has expired and the Tribe did not attempt to convert
that funding into a 638 contract, but it would have been unsuccessful had
it tried because the COPS program is “not a federal program designed
specifically to benefit Indians,” see Navajo Nation v. Dep’t of Health &
Human Servs., Sec’y, 325 F.3d 1133, 1138 (9th Cir. 2003) (en banc)
(holding that grants to tribes under the Temporary Assistance for Needy
Families are not contractable under the ISDA).
16      LOS COYOTES BAND OF CAHULLA & CUPEÑO
                  INDIANS V. JEWELL

25 U.S.C. § 2804(d); Hopland Band of Pomo Indians v.
Norton, 324 F. Supp. 2d 1067, 1068 (N.D. Cal. 2004).7

    Because of the continuing crime on the Los Coyotes
Reservation, the Tribe applied for a 638 contract under the
ISDA, seeking $746,110.00 to increase law enforcement on
the reservation. The BIA denied the contract application.
The BIA explained that it was denying the contract pursuant
to 25 U.S.C. § 450f(a)(2)(D), because “the amount of funds
proposed under the contract is in excess of the applicable
funding level for the contract, as determined under
[§] 450j-1(a) of this title.” In other words, the BIA rejected
the contract because the Tribe requested more money for the
program than the BIA is currently spending on the program.
In fact, there was no currently existing BIA program that the
Tribe sought to take over. The Tribe was attempting to create
a new BIA program, which they have been trying to do for
decades; however, their current attempt utilizes a statute that
governs existing programs and does not create new ones.

    The BIA explained that the “amount of money that the
BIA’s Office of Justice Services spends in California for law
enforcement services is zero.” The letter continued, “[t]he
principal reason for this is that, as you know, California is a
[Public Law] 280 state, and so the cost of law enforcement on
Indian reservations is borne by the State, not the BIA.” The
BIA clarified that it was not arguing that it was unable to
enforce federal laws in Indian Country in California, but



 7
    Because the SLEC does not involve the expenditure of any BIA funds,
it does not contribute to the “applicable funding level” of the contract
request.
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                17
                 INDIANS V. JEWELL

rather that the BIA “does not spend any money for law
enforcement on Indian reservations in the State.”

    The BIA’s letter advised the Tribe of its right to appeal
the determination. According to BIA regulations, the Tribe
could request an “informal conference,” 25 C.F.R. § 900.153,
or it could appeal to the Interior Board of Indian Appeals
(“IBIA”), 25 C.F.R. § 900.152. The Tribe opted for an
informal conference, which was mediated by Steven
Haberfeld, a mediator employed by Indian Dispute
Resolution Services, Inc. Haberfeld issued a Written Report
and Recommended Decision, which recommended that the
BIA “respond to current realities” and “make the proper
adjustments,” by abandoning the “unwritten discriminatory
policy” of not funding law enforcement in Public Law 280
states. Haberfeld directed the Secretary to “seek additional
funding from Congress, if it is needed, to provide more 638
funds for law enforcement services on a non-discriminatory
basis.”

    The BIA appealed the decision to the IBIA. The IBIA,
interpreting BIA regulations, held that it lacked jurisdiction
because the BIA does not have the right to appeal the
recommendation of the mediator in an informal conference.
The BIA responded by sending a letter to the Tribe’s counsel
stating that because it had no right to appeal Haberfeld’s
decision, it was treating the decision as non-binding and that
the BIA did “not intend to comply with [Haberfeld’s]
gratuitous recommendation that, moreover, failed to address
the controlling legal considerations at issue.”
18     LOS COYOTES BAND OF CAHULLA & CUPEÑO
                 INDIANS V. JEWELL

                              E.

    About six months later, the Tribe filed a complaint in
district court alleging five causes of action: (1) violation of
the ISDA based on the BIA’s policy of not funding law
enforcement in Public Law 280 states, allegedly imposing an
impermissible “nonregulatory” condition on 638 contracts;
(2) violation of the Administrative Procedure Act and the
ISDA based on the theory that the funding policy was not
properly promulgated under the notice and comment
procedure of the APA; (3) a claim that the denial of the 638
contract was “arbitrary, capricious, and contrary to law”—in
violation of the APA; (4) a denial of equal protection in
violation of the Fifth Amendment; and (5) a violation of the
Secretary’s trust responsibility to provide the Tribe law
enforcement. The parties filed cross-motions for summary
judgment and the district court granted summary judgment in
favor of the Tribe on the ISDA claim, the two APA claims,
and the equal protection claim. The district court granted
summary judgment in favor of Defendants on the trust
responsibility claim.

                              II.

                              A.

    We review a district court’s grant of summary judgment
de novo. Holihan v. Lucky Stores, Inc., 87 F.3d 362, 365 (9th
Cir. 1996). “Summary judgment is appropriate if, viewing
the evidence in the light most favorable to the nonmoving
party, there are no genuine issues of material fact in dispute
and the district court correctly applied the relevant
substantive law.” Id.
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                  19
                 INDIANS V. JEWELL

                              B.

    The Secretary denied the Tribe’s contract request because
the Tribe requested a contract for a program that was not
currently being funded by the BIA. Section 450f(a)(2)(D)
authorizes the Secretary to reject a contract if the Tribe
requests more money than the BIA is currently spending on
the program. The purpose of § 450f(a)(2)(D) is clear: the
ISDA does not require the Secretary to increase the amount
of money it spends on any program, it simply requires the
Secretary to transfer control of that program to a requesting
tribe. For example, if the BIA spends $500,000 on law
enforcement on a reservation, the Secretary can decline a
contract request if the tribe asks for $700,000 to take over law
enforcement on the reservation. In that scenario, the Tribe
would be entitled only to a contract for $500,000. In this
case, there is currently no federal program at all and the BIA
spends no money on law enforcement on the reservation.
Rather than attempting to transfer a program from the control
of the BIA to the Tribe, the Tribe here is attempting to use the
ISDA to create a program that does not exist. This is
inconsistent with the ISDA, which requires that the Tribe first
obtain BIA funding for a program, and then request a contract
to operate the program.

    The Tribe’s argument that the Secretary failed to comply
with the ISDA is unconvincing. The Tribe points to a few
provisions of the ISDA that do not provide a basis to reject
the contract request. For example, a “self-determination
contract” is defined as a “contract . . . entered into . . .
between a tribal organization and the appropriate Secretary
for the planning, conduct and administration of programs or
services which are otherwise provided to Indian tribes and
20     LOS COYOTES BAND OF CAHULLA & CUPEÑO
                 INDIANS V. JEWELL

their members pursuant to Federal law.” 25 U.S.C. § 450b(j).
The Tribe claims that because this definition does not include
the phrase “which are currently being provided directly to the
tribe or tribal organization,” there is no requirement that the
program currently exist. Similarly, the Tribe points to
25 U.S.C. § 450f(a)(1), which requires the Secretary to enter
into self-determination contracts.

    These provisions are not helpful to the Tribe because the
Secretary has never cited them to justify denying the contract
request. The Tribe could cite to a variety of subsections of
the statute that do not justify rejecting the contract request,
but that would not change the outcome here because they do
not undermine the statutory basis to reject the Tribe’s
request—25 U.S.C. § 450f(a)(2)(D) (providing that the
Secretary may reject a contract request if the Tribe requests
more than is currently being spent on the program).

    The Tribe’s only response to § 450f(a)(2)(D) is that the
BIA misinterprets 25 U.S.C. § 450j-1(a)(1), which defines
“applicable funding level.” Section 450j-1(a)(1) states that
“[t]he amount of funds provided under the terms of
self-determination contracts entered into pursuant to this
subchapter shall not be less than the appropriate Secretary
would have otherwise provided for the operation of the
programs or portions thereof for the period covered by the
contract.” 25 U.S.C. § 450j-1(a)(1). According to the Tribe,
because § 450j-1(a)(1) does not contain the phrase “currently
allocating,” there is no requirement that the BIA currently
fund the program. While this section does not state the words
“currently allocating,” the phrase the statute does include—
“would have otherwise provided”—leads to the same result.
The Secretary is only required to fund the contract with the
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                 21
                 INDIANS V. JEWELL

amount that the BIA would have otherwise spent on the
program. In this case, the BIA would have provided no
money for law enforcement on the reservation and the
applicable funding level is therefore zero.

    Additionally, the Tribe offers no viable alternative
reading of the statute. If the ISDA does not limit the contract
amount to the current level of funding, then § 450f(a)(2)(D)
becomes meaningless—a result that we must avoid. See
Gorospe v. C.I.R., 451 F.3d 966, 970 (9th Cir. 2006)
(observing that courts should avoid interpreting a statute in a
way that renders a provision meaningless). The Tribe’s
reading would also lead to the illogical result that the
Secretary must fund every contract request, for any
amount—another result we must avoid. See Aponte v.
Gomez, 993 F.2d 705, 708 (9th Cir. 1993) (observing that
courts should avoid interpreting a statute in a way that leads
to absurd results).

    The district court concluded the BIA violated the ISDA
despite the fact that § 450f(a)(2)(D) allowed the BIA to reject
the contract application. The district court stated “that
Plaintiff is challenging neither the declination itself nor
Defendants’ stated reason for it, but rather the underlying
policy—i.e., the reason why the ‘applicable funding level’ is
zero.” In other words, the district court concluded that the
Secretary complied with the ISDA, but that the Tribe’s actual
claim is based on the fact that the Secretary does not (and
never has) funded law enforcement on the Los Coyotes
Reservation because it is located in California. We disagree
because the ISDA does not require the BIA to fund law
enforcement on the Los Coyotes Reservation.
22       LOS COYOTES BAND OF CAHULLA & CUPEÑO
                   INDIANS V. JEWELL

    The Tribe argues that the BIA’s funding policy creates a
“nonregulatory requirement,” which is prohibited by
§ 450k(a)(1) of the ISDA. To support this argument, the
Tribe relies on Ramah Navajo School Board v. Babbitt,
87 F.3d 1338 (D.C. Cir. 1996). While Ramah involved the
ISDA, it is otherwise distinguishable. As part of the Ramah
Navajo School Board’s existing 638 contract, the School
Board was entitled to Contract Support Funds (“CSF”) that
covered costs the government would incur if it ran the
program, but were not directly spent on the program. Id. at
1341 (citing 25 U.S.C. § 450j-1). The statutory provisions
relating to CSF funding were mandatory and “forbade the
Secretary to reduce the amount of funding for virtually any
reason except a reduction in appropriations or tribal
authorization.” Id. at 1342 (citing 25 U.S.C. § 450j-1(b)(2)).

    To accommodate a budget shortfall for CSF funds, the
BIA set a deadline for tribes to apply for CSF funding and
announced that it would fund only 50% of late requests. Id.
at 1343. The D.C. Circuit held that a subsection that stated
“the provision of funds under [the Act] is subject to the
availability of appropriations,” 25 U.S.C. § 450j-1(b), did not
allow the BIA to ignore the statutory formula. Instead, the
subsection simply required the BIA to allocate only the funds
it was appropriated, and any shortfall was to be deducted pro-
rata from all allocations. Ramah, 87 F.3d at 1345–46.8 The
court acknowledged that it could only review the BIA’s


 8
    The D.C. Circuit noted that if the “subject to availability” clause had
the meaning suggested by the BIA, it would lead to the odd result that in
years that CSF funds were fully funded by Congress the BIA had
absolutely no discretion, but if there was any shortfall—no matter how
small—the BIA had total discretion. Id. at 1348.
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                 23
                 INDIANS V. JEWELL

decision if it had “meaningful law to apply,” but held that the
ISDA’s statutory funding formula was such a law. Id. at
1347–48.

    The court determined that the penalty for a late
submission was a “nonregulatory requirement” that violated
§ 450k(a)(1) of the ISDA, stating:

       Rather than announcing a general policy, the
       Notice imposes on the Tribes a “requirement”
       in the truest sense of the word; under the 1995
       plan, Tribes are required to meet the new June
       30 deadline or accept a 50% reduction in their
       CSF entitlement.

Id. at 1350.

    This case does not involve an existing 638 contract.
Thus, there cannot be a violation of the statutory provisions
analyzed in Ramah because those provisions directed the BIA
to provide CSF funds to tribes that already had 638 contracts.
Moreover, in this case, there is no “requirement” that the
Tribe take any action. Cf. Ramah, 87 F.3d at 1350. The
contract was not denied because the Tribe failed to do
something required by the BIA, but because the amount
requested exceeded the amount currently spent on the
program—a statutory basis for rejecting the contract.
Further, there is no “meaningful law to apply” to the BIA’s
allocation of funds for law enforcement. Cf. Ramah, 87 F.3d
at 1347–48. The ISDA is silent on how the BIA should
prioritize its funding of law enforcement.           In fact,
§ 450f(a)(2)(D) ensures that the ISDA does not require the
24     LOS COYOTES BAND OF CAHULLA & CUPEÑO
                 INDIANS V. JEWELL

BIA to spend more money on a particular program than it
would have otherwise spent on that program.

    No reading of the ISDA authorizes federal courts to grant
relief when the Secretary properly denies a contract, but the
Tribe complains of some “underlying policy” behind the
circumstances that made the denial possible. Such an
interpretation transforms the ISDA from a tool that allows
tribes to take over federally run programs to a tool that allows
tribes to demand a contract for a program that does not
exist—and then challenge any denial based on the
“underlying policy” that caused the program not to exist in
the first place. Unfortunately for the Tribe, this result is
unworkable and without legal support.

                              C.

    The Tribe’s argument that the BIA’s failure to fund law
enforcement on the Los Coyotes Reservation was a violation
of the APA is foreclosed by Supreme Court precedent. In
Lincoln v. Vigil, the Court held that courts may not use the
APA to review an agency’s decision to allocate funds absent
some statutory constraint on the agency’s discretion.
508 U.S. 182, 190–94 (1993). Lincoln involved a
discontinued program that had been operated by the Indian
Health Service. Id. at 186–88. The Supreme Court
unanimously rejected an APA challenge to the
discontinuation brought by children that had received services
from the program because the decision to discontinue the
program was “committed to agency discretion by law.” Id. at
193 (quoting 5 U.S.C. § 701(a)(2)). The Court held:
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                25
                 INDIANS V. JEWELL

       The allocation of funds from a lump-sum
       appropriation is another administrative
       decision traditionally regarded as committed
       to agency discretion. After all, the very point
       of a lump-sum appropriation is to give an
       agency the capacity to adapt to changing
       circumstances and meet its statutory
       responsibilities in what it sees as the most
       effective or desirable way.

Id. at 192; see Serrato v. Clark, 486 F.3d 560, 568–70 (9th
Cir. 2007) (applying Lincoln). The Court’s decision was
based on the fact that:

       an agency’s allocation of funds from a
       lump-sum appropriation requires “a
       complicated balancing of a number of factors
       which are peculiarly within its expertise”:
       whether its “resources are best spent” on one
       program or another; whether it “is likely to
       succeed” in fulfilling its statutory mandate;
       whether a particular program “best fits the
       agency’s overall policies”; and, “indeed,
       whether the agency has enough resources” to
       fund a program “at all.”

Lincoln, 508 U.S. at 193 (quoting Heckler v. Chaney,
470 U.S. 821, 831 (1985)). As a court, we are institutionally
ill-equipped to consider these factors. Id. The Tribe does not
identify any specific appropriation it believes should have
been allocated for law enforcement on the reservation, let
alone specific language in an appropriation that deprives the
Secretary the discretion to allocate the funds. The BIA’s
26       LOS COYOTES BAND OF CAHULLA & CUPEÑO
                   INDIANS V. JEWELL

funding decisions are therefore unreviewable acts of agency
discretion.

    The district court attempted to distinguish Lincoln on the
grounds that “this case is not about the allocation of funds,
but rather the eligibility to be considered for a 638 contract in
the first place.”9 That line of reasoning is circular. The
district court avoided binding precedent forbidding courts
from reviewing discretionary funding decisions by framing
the issue as one of eligibility for an ISDA contract. But, as
explained in Section II B, the district court avoided the clear
language of the ISDA by stating that the true issue was not
contract eligibility, but instead, the underlying funding
policy. The APA does not authorize us to review the BIA’s
allocation of law enforcement funding in Indian Country.

    The Tribe also argues that the BIA violated the APA by
creating an unwritten policy to not fund law enforcement in
Public Law 280 states, but failing to formally promulgate that
policy under the APA’s notice and comment procedure. Even
assuming the BIA has a “policy” of not funding law
enforcement in Public Law 280 states, it is a “general
statement of policy” because it “merely provides guidance to
agency officials in exercising their discretionary powers


  9
     The district court repeated similar statements, noting, “the Court is
not directing Defendants to allocate funds, so their discretion to do so is
not affected,” and “[t]o be clear, the Court is not requiring that
Defendants issue the contract or otherwise dictating how Defendants
should allocate their funds.” The district court further stated that
“[i]nstead, to level the playing field and ensure that Plaintiff's request
receives a fair evaluation, the Court enjoins Defendants from using
California’s [Public Law] 280 status as the sole reason for declining
Plaintiff’s contract proposal.”
         LOS COYOTES BAND OF CAHULLA & CUPEÑO                          27
                   INDIANS V. JEWELL

while preserving their flexibility and their opportunity to
make ‘individualized determination[s].’” Mada-Luna v.
Fitzpatrick, 813 F.2d 1006, 1013 (9th Cir. 1987) (alteration
in original) (citation omitted). Such a policy is not subject to
the notice and comment requirements of the APA. 5 U.S.C.
§ 553(b)(3)(A).

     Finally, the Tribe argues that the unwritten policy was
applied arbitrarily, in violation of the APA. That the agency
makes exceptions to the rule, however, suggests that the
policy is a general statement of policy that preserves the
agency’s flexibility. And, in any event, the BIA was given a
lump-sum to allocate as it saw fit, making its allocation
unreviewable under the APA. Lincoln, 508 U.S at 190–91
(citing 5 U.S.C. § 701(a)(2)).10



                                    D.

    The Tribe argues that the BIA’s funding policy violates
the Fifth Amendment’s equal protection guarantee. The
district court identified two possible theories that would


  10
      Even if we reviewed the funding decision, APA review “is narrow
and a court is not to substitute its judgment for that of the agency.” Peck
v. Thomas, 697 F.3d 767, 772 (9th Cir. 2012), cert. denied, 133 S. Ct.
1289 (2013) (quoting Motor Vehicle Mfrs. Ass’n. v. State Farm Mut. Auto.
Ins. Co., 463 U.S. 29, 43 (1983)). The agency must show that it had a
reasonable basis for its decision; that is, it must show that “the agency
considered the relevant factors and articulated a rational connection
between the facts found and the choices made.” Id. (quoting Arrington v.
Daniels, 516 F.3d 1106, 1112 (9th Cir. 2008)). The uncontroverted
Cruzan declaration carries this burden.
28       LOS COYOTES BAND OF CAHULLA & CUPEÑO
                   INDIANS V. JEWELL

support an equal protection challenge: (1) unequal treatment
of the Tribe as compared to tribes in non-Public Law 280
states, and (2) unequal treatment of the Tribe as compared to
other tribes in Public Law 280 states.11 Both theories fail.

    An equal protection challenge to the Government’s
allocation of funds must overcome a “strong presumption of
constitutionality.” Mathews v. De Castro, 429 U.S. 181, 185
(1976). The decision to allocate funds is subject to rational
basis review. Id. The Secretary has no burden to
affirmatively prove a justification for the funding decision.
Instead, the Tribe bears the burden “to negative every
conceivable basis which might support” the distinction in
funding. Aleman v. Glickman, 217 F.3d 1191, 1201 (9th Cir.
2000) (quoting Heller v. Doe by Doe, 509 U.S. 312, 320
(1993)).12

    The first theory fails because there is a meaningful
distinction between Public Law 280 states and non-Public


  11
      The Tribe does not argue, and we therefore do not consider, the
argument that American Indians as a whole are denied equal protection
based on the lack of effective law enforcement in Indian Country. See Eid
& Covington Doyle, 81 U. Colo. L. Rev. at 1108 (arguing that American
Indians, as a whole, are denied equal protection).
  12
      The Tribe relies on Rincon Band of Mission Indians v. Califano,
464 F. Supp. 934 (N.D. Cal 1979), aff’d sub nom. Rincon Band of Mission
Indians v. Harris, 618 F.2d 569 (9th Cir. 1980). The Ninth Circuit
affirmed based on a statute, and did not reach the constitutional issue.
618 F.2d at 573. The district court’s decision is not binding on this Court
and appears to have improperly placed the burden on the Government.
See 464 F. Supp. at 937–39. Even if considered persuasive, the district
court’s decision has no bearing on this appeal because it analyzed the
particular justification for unequal funding presented in that case.
       LOS COYOTES BAND OF CAHULLA & CUPEÑO                   29
                 INDIANS V. JEWELL

Law 280 states: in the latter, states cannot exercise criminal
jurisdiction in Indian Country. That distinction provides a
rational basis for prioritizing law enforcement funding in
non-Public Law 280 states. The Tribe’s assertion that
California fails to adequately fulfill its law enforcement
obligation might be true, but it says nothing about whether
the limited federal funds are still rationally directed to states
that have absolutely no state law enforcement.

    The second theory also fails because the Tribe has not
negated the reason that the Secretary gave for funding some
tribes in Public Law 280 states. A portion of the tribes in
Public Law 280 states that receive law enforcement funding
are tribes that span a state border and are partially in a non-
Public Law 280 state. The Tribe’s argument that there is no
requirement that the funds be spent in any particular state
misses the mark. The Secretary must only provide a basis for
making the distinction between tribes, and the fact that some
tribes have a portion of their jurisdiction that is outside the
reach of state law enforcement is a sufficient basis.

    To the extent the record suggests that other tribes in
Public Law 280 states were given some law enforcement
funds, the specific reasons for those allocations are explained
in the Cruzan declaration and are not rebutted or even
discussed by the Tribe.

                              III.

    If the question is whether the Secretary’s declination of
the Tribe’s contract application complied with the ISDA, the
answer is yes because the Tribe requested more money than
the BIA would have spent on law enforcement on the
30     LOS COYOTES BAND OF CAHULLA & CUPEÑO
                 INDIANS V. JEWELL

reservation. If the question is whether the BIA should have
spent money on law enforcement on the reservation, it is
simply not our role to answer. We have serious doubts that
the funding of law enforcement on the Los Coyotes
Reservation is adequate, but that problem is unfortunately not
unique to this Tribe. The Tribe has presented no legal theory
that allows us to review the level or distribution of funding
for law enforcement in Indian Country.

     REVERSED.